528 So.2d 832 (1988)
Cliff DIXON
v.
STATE of Mississippi.
No. 57979.
Supreme Court of Mississippi.
July 13, 1988.
Randolph Walker, Walker & Turner, West Point, for appellant.
Edwin Lloyd Pittman and Mike Moore, Attys. Gen., by Billy L. Gore, Asst. Atty. Gen., Jackson, for appellee.
Before HAWKINS, P.J., and SULLIVAN and ZUCCARO, JJ.
HAWKINS, Presiding Justice, for the Court:
Cliff Dixon was convicted for petit larceny in justice court in Monroe County and fined $50 on June 10, 1983. He duly noticed his appeal to the circuit court and filed an appearance bond in the amount of $250. Dixon signed the bond, but no signatures of sureties appear on the bond. The bond was approved, however, by the justice court judge.
After appeal time had run, the State moved to dismiss the appeal for lack of jurisdiction, in that the bond did not comport with the requirements of § 99-35-3, Miss. Code Ann. (1972). The circuit judge granted the State's motion, denying an ore tenus motion by Dixon to amend the bond. Aggrieved, Dixon appeals, arguing that the lower court erred in dismissing his bond. We agree, and reverse the decision of the circuit court to deny Dixon time to amend his bond. Here, the bond, though imperfect, was filed and approved by the justice *833 court judge. The circuit court, upon Dixon's request, should have granted him a hearing and an opportunity to correct any deficiencies. See, Smith v. Boykin, 61 Miss. 10 (1883).
We reverse and remand to the circuit court for reinstatement of Dixon's appeal to that court. Dixon is granted thirty (30) days from the date of this opinion in which to tender proper bond, failing which his appeal will be properly dismissed.
REVERSED AND REMANDED.
ROY NOBLE LEE, C.J., DAN M. LEE, P.J., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON, GRIFFIN and ZUCCARO, JJ., concur.